     Case 2:19-cv-02461-WBS-KJN Document 7 Filed 02/29/20 Page 1 of 2


 1 THE LAW OFFICE OF THOMAS C. SEABAUGH
   Thomas C. Seabaugh, Esq., SBN 272458 | tseabaugh@seabaughfirm.com
 2 333 South Grand Avenue, 42nd Floor
   Los Angeles, California 90071
 3 Telephone: (213) 225-5850
 4 Attorney for Plaintiff
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF CALIFORNIA
 9 JOSE VILLALOBOS,                           Case No.: 2:19-cv-02461-WBS-KJN
10              Plaintiff,                    NOTICE OF CHANGE OF
          vs.                                 ADDRESS
11
12 CITY OF VALLEJO;
   and DOES 1-10,
13
             Defendants.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -1-               Case No.: 2:19-cv-02461-WBS-KJN
                                 NOTICE OF CHANGE OF ADDRESS
     Case 2:19-cv-02461-WBS-KJN Document 7 Filed 02/29/20 Page 2 of 2


 1                       NOTICE OF CHANGE OF ADDRESS
 2        To the Court and all parties through their respective attorneys of record,
 3 please take notice that:
 4        The undersigned attorney, who represents the Plaintiff in this action, has a
 5 new address for service of notices and documents in this action:
 6               THE LAW OFFICE OF THOMAS C. SEABAUGH
                 Thomas C. Seabaugh
 7               333 South Grand Avenue, 42nd Floor
                 Los Angeles, California 90071
 8               Telephone: (213) 225-5850
 9        This notice is provided pursuant to Local Rule 182(f). All future notices and
10 documents regarding this action should be sent to the above address.
11        Respectfully Transmitted,
12 DATED: February 29, 2020             LAW OFFICE OF THOMAS C. SEABAUGH
13
14
                                        By          /s/ Thomas C. Seabaugh
15                                        Thomas C. Seabaugh
                                          Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-               Case No.: 2:19-cv-02461-WBS-KJN
                                 NOTICE OF CHANGE OF ADDRESS
